Title: To George Washington from Colonel Arendt, 20 October 1777
From: Arendt, Henry Leonard Philip
To: Washington, George



Your Excellency
Burlington [N.J.] Octor 20th 1777

At my Arriving in Burlington I had the pleasure of meeting with Lieut. Coll Green whose orders I have seen and find his directions are for Fort Mifflin instead of red Bank, as Expressed in mine, And as the date of my order was neglected, beg you will please to fix it on Acct of my Command, which Coll Green thinks Necessary—having had the misfortune to loose my Commission, beg you will please to furnish me with a fresh one, the manner in which I lost it, was with part of my baggage, the date, of my Commission was from the 19th March last, I have inclosed you the Copies of each of our Orders which you will Please to rectify, Viz. Respecting Col: Green Com: & likewise Request you will give Instructions to the Commander at the Fort Respecting my Command, I shall immedeately upon this, set off for the Fort, and Wait the Express which Your Excellency will please to order off with all dispatch. I am with Great Respect & Esteem Your most Obet humble Servant

Baron Arendt



N.B. Coll Green expects to be at Red Bank by to Morrow Evening where the Express will Overtake him—My name to be wrote in the Commiss[i]on Henry Leonard, Philip.

